PROMISSORY NOTE

$52,385.46          

January 31, 2018

FOR VALUE RECEIVED, the undersigned, Advanced Voice Recognition Systems, Inc.
and Walter Geldenhuys (jointly, the "Maker” it being specifically understood and
agreed that the obligation of each and both will be joint and several), hereby
promises to pay to the order of Meyer & Associates, LLC, a Colorado limited
liability company ("Payee "), the principal sum of FIFTY TWO THOUSAND THREE
HUNDRED EIGHTY-FIVE DOLLARS AND FORTY-SIX CENTS ($52,385.46), as well as accrued
interest on the outstanding principal as set forth in this Promissory Note
pursuant to the terms and conditions as set forth herein.

PAYMENTS. The principal amount of this Promissory Note (the "Note") and any
accrued but unpaid interest shall bear interest at 12% compounded annually.
Maker shall make payments as follows:

Maker shall pay one thousand dollars ($1,000) per month (each a “Monthly
Payment”) on the first day of each month beginning February 1, 2018 and
continuing through July 1, 2018 (“Monthly Payment Dates”), and to pay all
remaining unpaid principal and accrued interest on August 1, 2018 (the “Balloon
Payment”).  All payments under this Note shall be applied first to accrued
interest and next to outstanding principal. Payments on this Note shall be
payable in lawful currency of the United States at the office of Payee or Holder
(as defined in the following paragraph) in Colorado in immediately available
funds not later than 12:00 Noon Colorado time, on the date due.

ASSIGNMENT OF NOTE. Maker understands and agrees Payee may assign or negotiate
Note to a third party (a “Holder”) without Maker’s consent.

PREPAYMENT. The Maker shall have the right at any time and from time to time to
prepay this Note in whole or in part without premium or penalty.

REMEDIES. No delay or omission on part of the Payee or Holder of this Note in
exercising any right hereunder shall operate as a waiver of any such right or of
any other right of the Payee or Holder, nor shall any delay, omission or waiver
on any one occasion be deemed a bar to or waiver of the same or any other right
on any future occasion. The rights and remedies of the Payee or Holder shall be
cumulative and may be pursued singly, successively, or together, in the sole
discretion of the Payee or Holder.

EVENTS OF DEFAULT. The occurrence of the following shall constitute an "Event of
Default" by Maker under this Note:  Maker's failure to pay any part of the
principal or interest as and when due under this Note, it being expressly
understood and agreed that time is of the essence of each payment; provided,
however, that upon a single occasion and as to a single Monthly Payment (but not
including the Balloon Payment), if a Monthly Payment is not received by Payee or
Holder when due, Payee or Holder shall notify Geldenhuys by email of the late
payment. On that single occasion, the payment must be received by Payee or
Holder not later than thirty days after the Monthly Payment Date. If the payment
is not received by Payee or Holder within such thirty days, the Note shall be in
a state of material default without further action by Payee or Holder. The delay
in payment on this single occasion shall not operate to extend the due dates of
any other Monthly Payments or the Balloon Payment, and time shall remain of the
essence with respect thereto.

ACCELERATION. Upon the occurrence of an Event of Default under this Note, and in
addition to any other rights and remedies that Payee or Holder may have, this
Note shall be shall become immediately due and payable.

WAIVERS. All parties to this Note including Maker and any sureties, endorsers,
and guarantors hereby waive protest, presentment, notice of dishonor, and notice
of acceleration of maturity and agree to continue to remain bound for the
payment of principal, interest and all other sums due under this Note
notwithstanding any change or changes by way of release, surrender, exchange,
modification or substitution of any security for this Note or by way of any
extension or extensions of time for the payment of principal and interest; and
all such parties waive all and every kind of notice of such change or changes
and agree that the same may be made without notice or consent of any of them.

EXPENSES. In the event any payment under this Note is not paid when due, the
Maker agrees to pay, in addition to the principal and interest hereunder,
reasonable attorneys' fees plus all other reasonable expenses incurred by Payee
or Holder in exercising any of its rights and remedies upon default.

USURY.  It is the intention of the Maker and the Payee or Holder to conform
strictly to the applicable federal or state usury laws now or hereafter in force
with respect to this Note. To such end (i) the aggregate of all interest and
other charges constituting interest under such applicable usury laws and
contracted for, chargeable or receivable under all documents and instruments now
or hereafter executed in connection with this Note shall never exceed the
maximum amount of interest, nor produce a rate in excess of the maximum contract
rate of interest that the Payee or Holder is authorized to charge the Maker
under such applicable usury laws (the "Maximum Rate"); (ii) if any excess
interest is provided for, it shall be deemed a mistake, and the excess shall, at
the option of the Payee or Holder, either be refunded to the Maker or credited
on the unpaid principal balance of this Note, and this Note shall be
automatically reformed to permit for only the collection of interest computed at
the Maximum Rate; (iii) in determining the maximum amount of interest that the
Payee or Holder may charge to the Maker, all interest shall be amortized,
prorated, allocated and spread over the entire term of this Note to the full
extent permitted by applicable federal or state law; and (iv) in the event that
this Note is prepaid or the maturity is accelerated, unearned interest shall be
cancelled and, if theretofore paid, shall at the option of the Payee or Holder,
either be refunded to the Maker or credited on the unpaid balance of this Note.

EXTENSIONS OF TIME. The extension of time of payment of any amount due hereon,
or this entire Note, at any time or times shall not operate to release any
person liable hereon in any manner. The MAKER, for itself and its successors,
transferees and assigns and all guarantors, endorsers and signers, hereby
waives, to the fullest extent it may lawfully do so, all valuation and
appraisement privileges, presentment and demand for payment, protest, notice of
protest and nonpayment, dishonor and notice of dishonor, bringing of suit, lack
of diligence or delays in collection or enforcement of this Note and notice of
intention to accelerate, the release of any party liable, the release of any
security for the debt, the taking of any additional security and any other
indulgence or forbearance.  The Maker must repay the principal and interest
under this Note as due.  The Payee or Holder is under no obligation to refinance
the Note.

GENERAL. The provisions of this Note may from time to time be amended, modified
or waived only by an instrument executed by the Maker and the Payee or Holder.

This Note shall be governed by and construed in accordance with the applicable
laws of the State of Colorado and the laws of the United States of America
applicable to transactions in the State of Colorado without regard to conflicts
of laws principles. Maker submits to the jurisdiction of the courts of the State
of Colorado in connection with the enforcement of this Note and to venue within
Arapahoe County, Colorado.

SUCCESSORS. All of the foregoing is the promise of Maker and shall bind Maker
and Maker's successors, heirs and assigns; provided, however, that Maker may not
assign any of its rights or delegate any of its obligations hereunder without
the prior written consent of the Payee or Holder of this Note.

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed and
delivered as of the date and year first above written.

 

ADVANCED VOICE RECOGNITION SYSTEMS, INC.

By:         

_________________________________________

Authorized Representative

Date: _____________________________

 

WALTER GELDENHUYS

_________________________________

Date:____________________________

 

 

 